         Case 1:20-cv-01395-AJN Document 89 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             


Global Art Exhibitions, Inc.,

                      Plaintiff,
                                                                20-cv-1395 (AJN)
               –v–
                                                                     ORDER
Kuhn & Bulow Italia Versicherungsmakler GmbH,
et al.,

                      Defendants.


ALISON J. NATHAN, District Judge:

       On September 14, 2020, the Defendants filed a motion to dismiss (Dkt. No. 44). The

Plaintiff subsequently amended its complaint. The Defendants then filed a new motion to

dismiss, which appears to have been duplicated on the docket (Dkt. No. 62). The Court thus

administratively DENIES the motions at Dkt. Nos. 44 and 62. The Defendants’ motion to

dismiss at Dkt. No. 64 remains pending.

       This resolves Dkt. Nos. 44 and 62.



       SO ORDERED.

Dated: July 30, 2021                        __________________________________
       New York, New York                            ALISON J. NATHAN
                                                   United States District Judge
